Citation Nr: 1512849	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-28 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea to include as secondary to the service connected hypertension.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel






INTRODUCTION

The Veteran served on active duty from January 1973 to January 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2015, a videoconference hearing was held before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  During the hearing the Veteran relayed that he wished to represent himself in his appeal.  As such, the Board recognizes the Veteran as proceeding pro se in this matter. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran appeals the denial of service connection for sleep apnea.  Service treatment records show the Veteran was seen for sleep complaints in December 1981.  At separation, he reported a history of frequent trouble sleeping.  The Veteran claims that his sleep problems started in service and have continued since that time.  Alternatively, the Veteran claims that his sleep apnea may be caused by his service connected hypertension.  

In August 2010, private physician, Dr. K stated that he diagnosed and treated the Veteran for obstructive sleep apnea.  After review of old military medical records documenting the Veteran's symptoms of snoring, weight gain, shortness of breath, fatigue, and difficulty sleeping, he opined that the Veteran's current diagnosis of obstructive sleep apnea may have existed back when he was employed by the military.  Although Dr. K issued an opinion on this matter, the Board notes that the opinion is speculative at best given his use of the words "may have."  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  

The Veteran has not been afforded a VA examination/opinion in relation to his claim.  In light of the Veteran's assertions of in service manifestations and continuity of symptomatology, a VA examination is warranted to determine if his current sleep apnea is attributable to service and/or his service connected hypertension.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran proper notice regarding substantiating a claim for service connection on a secondary basis.

2. Schedule the Veteran for a VA examination to determine if he has sleep apnea that is related to his service or his service-connected hypertension.  Access to the electronic claims file must be made available to the examiner for review.  After review of the record, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea: 

(a) had its onset in or is otherwise related to his military service;
(b) was caused by his service-connected hypertension; or, 
(c) was aggravated by (permanently made worse) his service-connected hypertension.  

Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


